DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/02/2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 4-8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The claims are drawn to compounds and “their derivatives”.  There are no particular metes and bounds on what a derivative may comprise and therefore the claims are indefinite.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-6, 10-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Greenberg (2003/0027000) in view of McCamy (2016/0268453).
Greenberg teaches a process for depositing a mixed oxide including magnesium, see [0042] related to multiple metal oxides in layer.  The process is carried out in in 
McCamy teaches that bis(CpMg) is an operable precursor in a float glass process [0039, 93].  
It would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply the bis(CpMg) of McCamy in the float glass method of Greenberg as Greenberg teaches a process including a magnesium precursor but is silent on any specific useful precursor and McCamy teaches that bis(CpMg) is operable.
In regard to the specific formation of titanium oxide:Mg and/or magnesium titanium oxide, Greenberg teaches titanium oxide and or magnesium and specifically mixtures thereof (of any of the oxides) – therefore meeting the requirement at least of magnesium titanium oxide.  
He further teaches “sub oxides” such sub oxides would generally include a titanium oxide layer doped with magnesium.  Furthermore, instant specification considers a metal oxide doped with magnesium to be “at least 1 % magnesium” without a prescribed upper limit, therefore, with Greenberg’s teachings one would at one envision the range wherein the layer is a ‘doped layer’ particularly based on the teaching of a sub oxide.
It is further noted that in regard to a non-halogenated source of metal, the metal is now claimed as titanium and Greenberg teaches, for example, titanium alkoxides, which are non-halogenated [0010].
Regarding claims 3-5 and 18, Greenberg teaches titanium isopropoxide [0010].
Regarding claim 6, Greenberg teaches metal /titanium acetylacetonate precursors [0035] which encompasses the claimed compounds – the claimed titanium compound is included within the range of precursors taught as per obviousness of ranges (MPEP 2144.05).  Furthermore, as per MPEP 2144.07, the selection of a known compound for its intended use supports a case of prima facia obviousness without a showing of criticality.  The application teaches (and claims) a number of precursors without directing criticality to any of them.  
Regarding claim 10, the teachings of Greenberg are described above, Greenberg teaches magnesium and titanium oxides as noted and any number of mixtures – as Greenberg does not explicitly exemplify a ‘doped’ layer, but teaches the operability of mixtures and various amounts (super to sub oxides) of any of the metals included in such mixtures [0019], it would be obvious to include any amount such as to form a magnesium “doped” film particularly wherein a dopant concentration is most broadly defined as “at least 1 atomic% magnesium”.  
Regarding claims 11 and 12, Greenberg teaches a thickness of up to 500nm [0021] thereby overlapping the claimed range.  Furthermore, Greenberg teaches that a barrier “based on TCO” is optionally applied to the substrate [0024].  It is further noted that the claims only require a minimum range and all elements of the claim directly to “preferably” or “such as” are optional clauses and do not limit the claim.
Regarding claim 13, Greenberg teaches CVD as per above.
Regarding claim 14, the combined is silent on an evaporation temperature, but examiner takes official notice that it is well known in the art to heat a precursor to an 
Regarding claim 15, Greenberg teaches a (nitrogen) carrier gas [0026].
Regarding claim 16, Greenberg teaches that a barrier layer is operably formed over the ‘substrate’ prior to depositing the mixed metal layer [0024].
Regarding claim 17, all elements of the claim are taught per above.


Claims 7 and 19 is rejected under 35 U.S.C. 103 as being unpatentable over Greenberg and McCamy and in further view of Miyoshi (2009/0324827).
Greenberg does not teach titanium tetraacetate, but Miyoshi teaches that the compound is a useful precursor for CVD [0001-011, 0089].  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply the precursors of Miyoshi in the CVD process of Greenberg as Greenberg teaches a variety of titanium precursors and Miyoshi teaches an alternative operable precursor.
Regarding claim 19, titanium acetate is also known as tetraacetate and therefore the claim requirement is met.  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Greenberg and McCamy and in further view of Zagdoun (5,244,692).
The teachings of Greenberg are described above, teaching titanium precursor for the float glass process but not the claimed precursors.
.


Response to Arguments
Applicant's arguments filed 02/02/2021 have been fully considered but they are not persuasive.  
Initially it is noted that Greenberg is completely silent on any exemplary magnesium compounds – with that, one of ordinary skill, wishing to carry out the process, would necessarily look to the prior art to find operable precursors.  
Applicants argue that Greenberg fails to teach a non-halogenated source of metal.  Greenberg, however, exemplifies the use of numerous non-halogenated source of metal (i.e. titanium) teaching titanium alkoxides [0010] (citation besides that in claim 5).  The claim only requires that Greenberg teaches a non-halogenated source, it requires no teaching away by the prior art of using a halogenated source.  The exemplification of one non-halogenated compound in the teaching is sufficient to meet the claim language, regardless of Greenberg’s teaching that titanium tetrachloride is also operable.  
Applicants also argue that one would not combined the teachings of claim 3 with that of claim 5, but they are both supported as combinable throughout the specification and both claims depend from claim 1 and not as alternative methods.  Per the abstract 
Applicants also argue over McCamy and that McCamy suggests the use of magnesium in an optional buffer layer.  The requirement for prior art is that the teaching is present in the publication – it does not matter if McCamy considers the buffer layer optional or not – only that McCamy teaches the claimed compound and, in this case the precursor is taught as an operable precursor in a float glass process and therefore applied in the same manner in combination with Greenberg.   Per MPEP 2123, patents are relevant for all they contain and non-preferred embodiments constitute prior art.
McCamy is only relied on for teaching an operable Mg precursor, the further arguments that McCamy does not teach a titanium precursor are not relevant, because McCamy is not relied on for the same and the Office rejects the notion that one of ordinary skill would not employ the precursor of McCamy for this reason – it is noted that a person of ordinary skill in the art is not an automation and would be able to make logical decisions about the prior art:  "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton."KSR, 550 U.S. at 421, 82 USPQ2d at 1397. "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle."Id. at 420, 82 USPQ2d at 1397.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A MILLER, JR whose number is (571)270-5825 and fax is (571)270-6825.  The examiner can normally be reached Mon - Fri, 7am to 4pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	/JOSEPH A MILLER, JR/           Primary Examiner, Art Unit 1715